Common organisation of the market in wine (debate)
The next item is the report by Giuseppe Castiglione, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common organisation of the market in wine and amending certain Regulations - C6-0254/2007 -.
Member of the Commission. - Mr President, thank you for giving me this opportunity to make a few comments about the reform of our wine sector.
I would like to offer my particular thanks to the rapporteur, Mr Castiglione, for his remarkable hard work in bringing this draft together. Parliament has made a valuable contribution to a debate which, I must say, has at certain times been very emotionally charged. I am ready to follow your suggestions in a number of areas, at least to some extent. For example, with regard to the grubbing-up scheme, I see some advantages in reducing the five years to three years as suggested in the report. I have also listened to your concerns about channelling some spending on wine through the rural development budget. But let me remind you that all the money from the wine budget will be allocated specifically for the wine regions. Nevertheless, I will be willing to propose a lower transfer of spending into the rural development budget.
There are three big issues where the Commission, the Presidency and most Member States still have to find a consensus in the final sprint to get reform finalised this month. The first issue is the national envelopes. There was always going to be a debate about exactly what measures should be allowed in this envelope, that is to say, which menu we should put into the envelope. I am prepared to be a bit flexible here. For example, I am open to putting into the envelope certain ideas concerning innovation and the restructuring of wine sellers, but I think we still need to keep a clear demarcation line between what is possible within the national envelopes and what is possible within rural development policy, to avoid a situation where you can actually finance an investment from both sides, what is called the 'double guichet'.
On the other hand, the national envelopes are no place for permanent crisis distillation measures. Support for crisis distillation holds back competitiveness and we must abolish it completely and not try to reintroduce it through the back door. Also there is no possibility of reopening a general discussion on how large the envelopes of the different Member States should be. If we reopen this debate - a Pandora's box - I can guarantee that there would be no agreement at the end of this year. I can foresee a very long and very difficult discussion if this is going to take place.
The second big issue is capitalisation. There has been a huge row about this and I have not simply blocked my ears to this discussion. Nevertheless, the status quo does hold a genuine problem to be solved. Aid for enrichment with must cannot continue at the same level in this manner. It is an old-fashioned, inefficient, ineffective, costly and trade-distorting support and, this being said, I clearly understand the importance of keeping the balance between enrichment with sugar and must in order to arrive at a compromise supported by the wine producers in both the southern and northern parts of Europe. We will find a way through this. I have listened to the broad call for continuing to allow enrichment with sugar, but - let us be clear - I am not inclined to accept the status quo, so any compromise would imply new conditions.
The third big issue is the discussion on the end of the planting rights system. I am listening to arguments about when the system could come to an end, but we cannot afford to kick the whole idea into the long grass. The wine sector clearly needs more freedom to respond to demand as soon as possible, so my suggestion of prolonging the system of planting rights until the end of 2013 was based on the clear idea of a two-stage approach to balancing the sector - first grubbing-up to bring down the production, and then liberalisation to give the successful producers the freedom to expand. I have listened to the comments from the sector but one thing is clear - the final date for the planting rights system is indispensable. What that exact date will be, will be part of the final compromise.
So overall, I have been listening to arguments from all the different sides, including all the arguments from the European Parliament, but one iron fact has not changed: our wine sector still needs reform if we want to keep it at the front of the pack. We have to seize the chance now and agree on a real reform. Carrying out reform will mean that we have to invest effort, but I am quite sure that we will get a good return. The cost of inaction is too high for us to accept, and I hope that we can agree on this point.
rapporteur. - (IT) Mr President, ladies and gentlemen, I am grateful to the Commissioner for her cooperation with Parliament during this lengthy process. I also thank her for her appreciation of the European Parliament's work, a significant and interesting job of work involving a major input from the Committee on Agriculture, but also from the entire House and all colleagues. Thank you, Commissioner, for having proposed a very ambitious reform, one whose aims we cannot fail to endorse.
Consumption is falling and imports are rising, all of which means that a radical form is vital. Our wine-growing sector needs a fresh start: new life blood, new energy and new proposals. You are right when you say that if we wish to remain competitive, if we wish to remain world leaders in the sector, we need to invest in the wine sector. We have to keep an eye on the market, we have to produce for the market, and we have to penetrate the market with top-quality products.
For this reason, Commissioner, I have attempted - along with my colleagues in the Committee on Agriculture and the European Parliament, whom I would thank once again - to envisage in the report a comprehensive, coherent reform which is above all transparent. The system must be capable of meeting our producers' needs, of supplying the wherewithal for them to be competitive and successful.
All in all, we have sought to draw up a text providing suitable responses to common requirements, but also to respect, stimulate and in some case settle differences between the different national settings. I have just one preliminary remark: we need a radical change of mind-set, of production strategy. We must break away from the logic of quantity and instead pursue quality production - excellence - in a way that celebrates the specific national, regional and local characteristics of European wine-growing.
That is why, Commissioner, we agree to the abolition of market mechanisms which have proved inefficient, which are ineffective and have merely added to surplus, poor-quality production. I would give only one example: crisis distillation, which has now become a routine structural measure and is no longer a means of responding to emergency situations. EUR 500 million per year for distillation had become untenable. We therefore support a more efficient use of economic resources: for national development programmes and for the implementation of measures better tailored to the specific needs of each producer country.
For this reason, Commissioner, we saw fit in the report to extend the list of available measures: we decided to include restructuring of the sector, research, innovation and qualitative improvements. All these actions will encourage that entrepreneurial creativity so badly needed by our wines. It is crucial in the same vein to encourage promotion campaigns, not only on international markets but also on domestic markets. We have said so before, and this fact also emerged from the analysis conducted by the Committee on Agriculture.
It is absurd to think we can compete beyond our borders if we cannot be at the front of the pack at home, if we cannot convince our fellow citizens of the quality of the wines we produce. That is why the report advocates a harmonised system of protection for designations of origin and geographical indications, clear and transparent labelling, and positively identified oenological practices. Only then will consumers, who are central here, have faith in what they buy.
It is thus essential, Commissioner, for designations of origin and geographical indications, which embody the quality of European wine-growing, to be well protected. Protection means the obligation to produce within the designated area, but it also means confining the reference on the label to the vintage year exclusively to wines with a designation of origin or a geographical indication. These are the only wines subjected to ongoing checks, and hence the only ones for which it is possible to ensure the truthfulness of the information given; otherwise producers of quality wines would be at a disadvantage and consumers would be misled.
With the same logic in mind, and for the sake of coherence, the report supports the proposal for a voluntary grubbing-up scheme with payment of a premium, so that those wishing to leave the market can do so with dignity. Furthermore, I cannot refrain from expressing my satisfaction that the Commissioner has just agreed to my idea of reducing the five years to three. It seems in fact that the number of hectares eligible for grubbing-up has fallen from 200 000 to 175 000.
Unlike our original proposal, the report also strives to meet wine-growers' need for future certainty. Given this need for certainty, we cannot decide to liberalise planting rights as of now, before seeing whether - and above all how well - the new system functions.
That is why the report provides for planting rights to be preserved at least until 2013 and calls on the Commission to present an impact assessment on the first phase of the reform, so as to be able to decide what to do next in full knowledge of the facts. It should of course be borne in mind that decisions taken in areas with geographical indications must be taken with due regard for - and under the supervision of - those who have invested their capital and labour in these projects. If it then proves that the system hampers the development of those who are competitive, we can increase circulation at Community level and ensure that, where reserves exist, they are properly used.
I have one final remark, Commissioner: there can be no denying that the debate has been dominated by the question of sugaring. Coming as I do from a country like Italy where the use of sucrose is prohibited, and especially coming from Sicily where must is produced, no one can understand better than I do the Commissioner's disappointment on this issue. Nevertheless, we are talking about the need to give European wines a new lease of life and make them competitive, equipping them to compete in the marketplace.
This is our goal, and in order to attain it we have attempted to look beyond national differences. Thank you, Commissioner, for your cooperation and above all for your appreciation of the European Parliament's work. We have put into this reform...
(The President cut off the speaker)
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, we have had a long and sometimes contentious debate on this subject. Let me express my thanks to the rapporteur. He has earned a great deal of respect for his work, which he performed in a focused manner, cooperating well with all his fellow committee members.
Yes, the common organisation of the wine market must be reformed. It must be adapted to take account of present circumstances and future markets. At the same time, Commissioner, this proposal raises the question as to whether the Commission ought to interfere in the small things that help to create a regional identity, in the methods that have been practised in particular regions for centuries and underlie the culture of those regions? Such interference certainly does not help ordinary people. People sometimes do not understand what is going on. It is incomprehensible that we should prohibit sucrose while at the same time be signing agreements to import wine produced with sucrose from countries outside the European Union.
Commissioner, as the third institution alongside the Council and Parliament, the Commission should concentrate on its own specific task, namely making proposals which foster the continuing development of the Community, which promote that whole development process. The common organisation of the market in wine is part of that process.
Let me say on this point that the compromises we reached in committee, for which we grappled and, in some cases, are still grappling, are good for the whole House. I endorse them on behalf of the PPE-DE Group: we all support the compromises. We shall reject any amendments that run counter to them.
on behalf of the PSE Group. - (EL) Mr President, Commissioner, today the European Parliament, the Council and the Commission are to decide on the future of one of the most complex common organisations of agricultural markets in Europe. The European Parliament gave its opinion in good time before the Council's opinion, and this is due to the intensive efforts made by our rapporteur, Mr Castiglione, and all the efforts of the political groups.
Commissioner, I would like to stress certain points which you must take into account in the Council's final decision on reform of the common organisation of the wine market.
Firstly, reform of the wine market cannot be carried out on a linear, bookkeeping model like the model you used in the common organisation of the sugar market, which we were called on, two months ago, to re-examine because it has reached an impasse. Reform of the wine market cannot be based on the disastrous model of the common organisation for cotton and tobacco, with the transfer of funds to the second pillar, which has resulted in a decline in production of these two products, while the countryside has become depopulated. The wine market needs a strong budget in the first pillar in order to strengthen the measures directly for the vine-growers, who will be called on to improve quality and to monitor their production, and also to strengthen the policy of promoting all wines, inside and outside Europe, thus boosting their commercial distribution on the markets.
Commissioner, the European Parliament wants a new common organisation of the market which will prioritise an aggressive promotion policy rather than a defensive import policy. The European Parliament's report will secure aid for vine-growers who apply measures to stabilise supply, upgrade quality and protect the environment. Market regulation measures are retained and adapted to current needs, such as the distillation of by-products, which operates as a mechanism for improving quality and at the same time regulating the market and supply. The report proposes a rationalised grubbing-up scheme which does not waste valuable Community funds on reducing the dynamic of the European wine sector, and it fixes aid for wine-growers at the regional average for assistance, without the restriction of the EUR 350 per hectare ceiling.
Commissioner, we take the view that restrictions must be placed on all those measures that create surpluses, disrupt the balance of the market and create distorted and unfair prices at the expense of other wines. Here, on behalf of the Socialist Group and also personally as Katerina Batzeli, I shall applaud any measure proposed by the Commission that maintains balance on the question of enriching with sugar, because, as has also been said by the Socialist Group, we have contributed to a balanced motion in order to avoid creating transitional problems.
Nevertheless, the new common organisation of the market should enrich and also respect the consumer's wine knowledge and enhance consumer protection through labelling policy. The Committee on Agriculture has specified, amongst other things, indication of the CO2 percentage in Amendment 166, information relating to public health matters in Amendment 157, and information on the production of wine from hybrid or genetically modified vines, in the zu Baringdorf amendment. We should reinforce this respect for the consumer with labelling that includes details of the wine-making practices followed.
Commissioner, we wish to signal a new policy on two categories of wine: the category using geographical indications or a designation of origin, and table wines. These are two different products and both have a place on the international European market, and I do not think we should have dividing lines which have regional impact.
In conclusion, I would like to say that the complexity of the Common Agricultural Policy reform cannot be treated as an impasse or as a failing of the institutional bodies. It is due, Commissioner, to the cultural dimension of this product, which we should respect in our proposals.
on behalf of the ALDE Group. - (DE) Mr President, in vino veritas or, to quote Goethe, life is too short to drink bad wine. These sayings sum up the essential point of reforming the EU market in wine. What our report is about is the quality of European wine, which can certainly stand comparison with that of imports from the New World. So what is the status quo? In 2006, wine production accounted for 5% of the total value of agricultural output in the EU. With 45% of the world's vineyard surface, 65% of its production, 57% of its consumption and 70% of the volume of exports, European wine enjoys a leading position in the world market. In the world of wine, we are a global superpower!
Accordingly, there was a need for action to consolidate our superpower status and particularly to raise the quality of our wines. The reforms that you proposed, Commissioner, included an immediate end to crisis distillation. I believe that many of the things you mentioned, such as private storage and the ending of export subsidies, must aid and, of course, the enhancement of wine with sugar, are central points of your proposals. We have to say, however, that they reflected a rather technocratic perspective from the outset, addressing questions such as whether there should be a link between sugaring and must aid.
In my view this Parliament has negotiated quite a good compromise between North and South, given that their respective concerns have dominated this issue. In the Committee on Agriculture and Rural Development we struck a very, very good balance with our compromises. In this context my special thanks go to the rapporteur, Mr Castiglione, who made great efforts to broker compromises, and we managed to take account of everyone's concerns.
I believe we have moulded the initial technocratic solution into a new elegant shape. We have a balance between North and South. I also wish to thank you, Commissioner, for indicating in your speech that you essentially intend to follow this line.
What are the main points? Besides the compromise that allows continued sugaring, another key aspect of our report is the protection of regional products.
In the light of this quality drive for European wine, there is also a continuing need for national support measures, and these have been set at EUR 1.3 billion. We believe that these matters should remain part of the first pillar, so that payments can actually go direct to growers. In addition, there was a need to refer - and this, I believe, is one of our primary achievements - to the need to give special attention to designations of origin and geographical indications on labels. That is an extremely important issue in our view, because indications of the geographical origin of wines are, of course, a matter of intellectual property. That has to be protected, and I believe we have obtained a very good compromise on this point.
The ALDE Group will support these compromises, that is to say the whole package of compromises, because we believe they constitute a good solution. We hope that the Council will now adopt our suggestions. The voice of the European Parliament is the voice of the people as well as the voice of the wine producers and consumers. We ask you, Commissioner, to fight for these things too in your dealings with the Council and in the public domain in general.
on behalf of the UEN Group. - (IT) Mr President, Commissioner, ladies and gentlemen, the text on which we are about to vote constitutes a good compromise and considerably improves the Commission's initial proposal.
Our aim is still to launch a reform geared to revitalising the sector on both the domestic and international markets. Global demand is not falling, but rising, so the right approach is not to produce less but to invest in the quality and character of European wines, in cutting costs, in promoting wine so as to expand the market and in helping young people to establish vineyards.
It is equally necessary to limit the reduction in European wine production, as proposed by the Commission, by increasing the Member States' autonomy to govern the grubbing-up scheme. We must avoid destroying vineyards which, while perhaps not having a particularly strong market position, produce high-quality regional wines, have well-established historical traditions and even today make up the social fabric of entire regional areas.
Despite creating the conditions for greater competitiveness, this reform must retain links with the past and promote the continuation of wine-growing as a factor in preserving the land and the environment. We are therefore in favour of allocating the earmarked resources over three years rather than five and distributing them primarily on the basis of historical data, broadly according to the same criterion used for all other reforms adopted until now.
Commissioner, we are opposed to the liberalisation of new oenological practices and the use of imported must to enrich our wines or blend them with third country wines, because we believe that this could be detrimental to the wine's image and could compromise the consumer's trust in the product, with extremely serious consequences for consumption. On the other hand, we think it is vital to provide aid for concentrated musts and rectified concentrated musts used for enrichment purposes, so as to protect an oenological practice common in many Community regions.
We believe that investment by producers must be borne in mind and that any disruptions to trade flows which could increase available supplies must be avoided. This reform must encourage the protection of geographical indications and designations of origin, as a means of better guaranteeing and protecting European wines in the context of multilateral negotiations and bilateral trade agreements.
Finally, Commissioner, we are against the full liberalisation of planting rights from 2014 onwards for wines with designations of origin and geographical indications, and we can endorse the rapporteur's proposal that the new reform should enter into force on 1 August 2009.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, we want wine to be a unique beverage, both in its production and in its consumption. What I mean is that we do not want any oenological methods that take us in the direction of Coca-Cola; we want the future of designations of origin and geographical indications to be secured. We want to see support for organic production methods, and it is our wish - we have tabled an amendment to this effect - that regions should be able to decide by a majority vote that their wines can be traded in bottles only. We agree with you that permanent distillation of wine is inappropriate, and its introduction through the back door of crisis distillation must be prevented. We share your view on that point.
On the question of planting rights, we believe there must be a grubbing-up option. In point of fact, if no indication is given that new planting will be authorised at some time in a given location, the decision to grub up there is not based on the quantity of wine that can be sold. This linkage, in short, is imperative, and we support it.
When you speak of enrichment with grape must or sugar and say that there must be a shift in the balance between these two methods, that is fine by us, because it basically means that chaptalisation will remain legal. If a compromise were found on that basis, we would regard it as an acceptable outcome. Sugaring is an old oenological process. We should therefore preserve it and reject the Americans' many unreasonable demands regarding our winemaking processes.
Provided that our amendments are carried, we shall support the rapporteur's draft in its entirety.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I would say to Mr Castiglione that - as the Minister, Mr De Castro, has said - the proposal having emerged from the committee responsible and now before Parliament is worse than the one originally put forward by the Commissioner. We are talking here about millions of individuals who are dedicated to a product which has made Europe great on account of its quality and links with the land.
The first point I should like to make concerns grubbing-up. We are told that the area affected will fall to between 175 000 and 200 000 hectares. My first question is this: who will grub up the vines and who will take over this grubbed-up land, and what is wrong with proposing that the funds be used - and perhaps even reduced rather than increased - with a view to restructuring these vineyards so as to improve quality? I would ask Parliament the following: why must we expel dozens or even hundreds of workers and farmers in order to make way for large multinationals, as is happening in Sicily, Mr Castiglione?
The point, then, is this: why use European funds for grubbing-up, rather than using them to improve quality and for business restructuring? We have adopted so many measures in this House and in Community policies over recent years!
My second point relates to the free market in the rights of areas under vines. Why should the market be liberalised for the whole of Europe? What is the sense in buying a hectare under vines in Sicily, Campania, Greece or elsewhere and transferring it to another area? That hectare under vines is linked to a given quality and production, a typical product, an ecotype established in that area. Why make this sort of proposal?
Are we seeking here, too, to encourage the large-scale buy-outs which are occurring in some parts of the Mediterranean? This is the key point, and it is why we believe that the Commission's proposal was better. The proposal emerging from Parliament is worse than the one advocated by the Commission, if what we want is a reform that improves quality and keeps farmers and other workers on the land. That is why we shall vote against a reform of this kind.
on behalf of the IND/DEM group. - (CS) Mr Chairman, the proposed wine sector reform puts the Czech Republic at a disadvantage and discriminates against it. The European Union, which did not object to the diluting of US wines now legally accessing the EU market with up to 30% of water and which tolerates the addition of acid to oversweet wines in southern Europe, that same European Union proposes a ban on the use of sucrose in the more northern European countries. The use of sucrose has been a tradition in our country for over 200 years. The EU wants to replace it with must concentrate, which will be willingly supplied at an inflated price by the southern European countries. The subsidy for the Czech Republic works out at EUR 85 per hectare of vineyards, while some favoured countries receive as much as EUR 245. This is because the European Union is trying to establish a so-called historic principle, which will discriminate against the new Member States. However, the wine grown and produced in the Czech Republic also gets consumed there. It does not, in any way, contribute to the surplus European production. In addition, that same Union now requires the Czech Republic to contribute financially to the advertising of European surplus wine in third countries. We demand therefore that the money for the wine sector reform be put into the national envelopes so that the Member States can allocate it according to their own needs.
The Union has two ways of dealing with the surplus wine production. One is the senseless and barbaric distillation of wine into industrial alcohol and the other is the grubbing-up of vineyards: grubbing-up everywhere but where it should be done. In fact it would be enough to grub up all the illegally planted vineyards in those traditional southern countries, and one of them in particular, and the whole reform would be accomplished. The total area of those illegal vineyards actually equals the number of hectares that the EU needs to grub up. It is not as if the EU did not know the exact location and did not have the satellite pictures of the vineyards in Italy that were planted secretly and are over the quota, for example. In conclusion, yet another topic favoured by the Eurocrats comes up again in the proposed reform: the handing over of the competence in this matter from the Council to the Commission, that is to say to non-elected EU officials. In this way the smaller countries will be stripped of their right to decide, and the wine which has been traditionally grown in the Czech Republic since the time of the Roman Legions will become yet another product taken away from us in favour of the often illegal production in the southern countries of the EU. However, we have no intention of letting them deprive us of this wonderful tradition of ours.
(SK) I ask myself, is the reform really about good wine? Good wine, as we know, is the wine that sells. That means that the customer accepts its quality at the asking price. However, some EU countries produce unsellable wines at the cost of EUR 500 million a year.
The Slovak Republic and other Member States have carried out an uncompromising reduction of their wine sector, which is the reason why they no longer produce unsellable wines. To create the national envelopes of financial aid on the basis of the so-called 'historic principle' runs against the rules of the market. It discriminates against us, penalising us permanently for not having supported the production of unsellable wines.
According to the proposed reform, we should be permanently receiving just a fraction of the aid being afforded to the producers of unsellable wines. That is the reason why we demand that aid be based solely on the area under vineyards, and it is on the same grounds of discrimination that we disagree with the changes to the labelling of wines and want to keep the existing system.
(ES) Mr President, next weekend the Council of Agriculture Ministers will likely take the political decision on this reform of the COM in wine.
Wine is not just a foodstuff, it is also an economic gem in the agriculture sector, which has been severely penalised by Commission decisions in recent years. We are on time, for the first time in a long while: Parliament is going to draw up a report that can be used by the Council to determine its ultimate political decision this weekend. I must say I am genuinely satisfied with this, and wish to congratulate the rapporteur on his work, since for the first time the EP has resolved to focus on quality, culture, tradition, a Mediterranean product that has also been taken to other parts of Europe, a product which enhances our stature not only on our own continent, but around the world.
Our wine - and let there be no doubt about this, ladies and gentlemen - is the best in the world; Europe's wine is the best in the world. That is why we have to protect it and focus on promoting it: promoting it not only outside the EU, but here, too, because young people in Europe have stopped drinking wine in recent years. Why have they stopped drinking wine? Because we have not bothered to promote it or to encourage them to drink it.
We must supply the tools of competitiveness to the wine sector to keep it competitive within and outside the European Union. We must promote wine consumption and involve young people and European society as a whole in a culture, the culture of wine tourism, the culture of wine consumption, the culture of wine know-how and the culture of discussion and participation within society.
Ladies and gentlemen, there is a shortage of funds for rural development because a political decision taken in December 2005 did not provide enough money for the second pillar. However, funding must not be secured to the detriment of the COMs, but by encouraging the Member States to allocate slightly more of their national budgets to the Community budget. It is not by taking money away from the farmers that we will fill a gap as huge as rural development in the European budget under this financial perspective.
With regard to planting rights, ladies and gentlemen, there is no doubt that tools must be given to the sector to allow it to regulate itself. These tools must be legal tools and they must be issued here so as to continue to protect planting rights, which enable production to be controlled. There are already indications that it may be profitable to control such production, just as the designations of origin are strictly controls.
Commitments must be upheld, and therefore we will vote against all the amendments tabled, especially any amendments that do not respect the commitments already made, and here I am referring to the Socialist Group.
(PT) Mr President, I too want to start by congratulating the rapporteur on his work, and also the shadow rapporteur of the PSE Group, not only as shadow rapporteur for this report, but also for the own-initiative report that preceded this debate.
Her work typifies the spirit of compromise and constructive attitude of the Socialists towards finding a balanced solution. The long months of debate have confirmed three things: the great importance of this sector in economic and social terms, despite being so badly mistreated in the past by the common agricultural policy; the fact that the current rules are out of step with the current market situation and changes in consumption patterns; and the need to introduce reforms to solve these problems.
This debate has also revealed the high degree of consensus on the list of problems affecting the sector. However, we have not all agreed on the solutions proposed by the Commission, which is why the European Parliament's constructive attitude is proven by the broad compromise reached in the Committee on Agriculture and Rural Development and by the PSE Group's detailed proposals. These proposals aim to supplement this compromise on the most sensitive issues such as: liberalisation of planting rights; grubbing-up of vines; addition of sugar and must aid; maintenance of potable alcohol, which is so important for some prestige wines such as port, the competitiveness of which must be guaranteed; crisis prevention; promotion and so on.
Parliament's position therefore provides real impetus and is a good indication to the Council and the Commission of the path that must be followed. The general lines of Parliament's position show that it is possible to ultimately find a solution capable of responding to the sector's general problems and also to the specific issues of the production regions.
Commissioner, at a time when we are about to start discussing the Health Check and, something which is of particular interest to us, the scenario for agriculture after 2013, it is vital that this reform be completed quickly. I therefore hope that Parliament will inspire the Council in the decisions that must be taken because Parliament's attitude and the general line of its recommendations are a good sign for European vine and wine.
(IT) Mr President, ladies and gentlemen, I am grateful to the Commissioner, but allow me to say a particular word of thanks to the rapporteur, Mr Castiglione, for his excellent, thorough and valuable work.
Meeting the challenges of international competition, through schemes to improve quality and protect typical characteristics, is the key objective that must be pursued by the reform of the European wine market. However, it is important to ensure that we retain aid for concentrated grape musts and rectified concentrated grape musts produced by the European Community, since this is an oenological practice common to many Community regions. With regard to sugaring, any use of sucrose for enrichment purposes should be indicated on the label, so as to achieve greater transparency and consumer information.
National aid programmes must be used to target promotion campaigns within the European Union, as well as for the purposes of crisis prevention, research, development and above all improvements in wine quality.
As far as the liberalisation of planting rights is concerned, the postponement until 2013 might be acceptable for wines protected by designations of origin and geographical indications. So as to achieve a balanced situation for other wines, liberalisation should be allowed only following the Commission's impact assessment, to be carried out before the end of 2012.
(PL) Mr President, one of the fundamental problems of the wine market is that more and more wine is being imported from third countries. We might well ask ourselves whether wine from these countries is better. The answer is that it is not. The quality of wine from third countries is no better than that of our wine, but their wine is much cheaper.
My homeland is mainly a wine-consuming country. My fellow citizens are interested in two criteria, namely price and quality. The identifying label is less important to them, yet it is common to pay more for the brand than for the quality of the wine. Promotion alone will not achieve anything. It will not attract price-conscious customers in the countries of the old Fifteen either. I have observed that for myself in shops in Brussels.
I very much welcome the fact that the possibility of using the term fruit wine has been retained. This is a specific segment of the traditional market, and is not in competition with the grape wine market. As in the case of the definition of vodka, it is not acceptable to act to the detriment of the traditions of particular countries, brands or quality simply because the wine sector is experiencing problems.
(FR) Mr President, Commissioner, we certainly agree with your wish to put an end to subsidies that encourage overproduction and have unacceptable perverse effects, but we cannot accept the fact you intend to make wine, which is first and foremost attached to a terroir and an increasingly standardised product sold all over the world, subject to the whims of fashion and marketing. I wish to highlight two points here.
The first the absolute necessity to protect the geographical indications and designations of origin, which are often questioned but nevertheless establish the link to the land that characterises the European agricultural model. We want you to highlight this model and not sacrifice it at the altar of larger markets to the sole benefit of money-grubbers. We also call for more attention to be paid to ecological vine-growing methods, which still require significant various chemical products and additives. In this regard, we would ask you to provide specific support for organic wine, the specifications for which are now being drawn up.
Biodiversity of terroirs, cultures and tastes, development and promotion of quality, and the extraordinary richness of European vines: these are the future and the principles that ought to form the basis of this reform.
(PT) Mr President, we are highly critical of the European Commission's proposal to reform the common organisation of the market in wine. In addition to the grubbing-up of vines, the proposal to liberalise planting rights is particularly worrying. We consider that the report adopted by the Committee on Agriculture and Rural Development does not offer any protection in this respect. At stake are the European wine-growing heritage and the future of vast regions which not only form wine production areas with designations of origin or geographical indications, but also areas producing good table wines. As a result, in order to defend the traditional culture of vine and wine, employment and biodiversity, we insist on defending planting rights and maintaining support for restructuring vineyards, monitoring of production and maintenance of quality, with particular attention being paid to family-based agriculture and cooperative producers, support for the distillation of potable wine and use of grape musts produced in the region. However, we do not support the addition of sugar.
(FR) Commissioner, beyond its technique on envelopes, premiums or plantings, this project - the third in 15 years - boils down to three ideas focused on a single objective. The first idea is Malthusianism. The winemakers are not to the Commission's liking, so it wants to grub up, throw away the grapes, ban chaptalisation and curb production, in the same way as the milk or wheat shortages were brought about.
The second idea is laissez-faire capitalism for profit, laissez-faire for plantings, imports, watering down, adding wood shavings, fake wine, must imported to concoct a global wine gruel.
The third idea is globalism. After the single market and the single currency comes the single wine: a flavoursome woody 'parkerised' Coca-Cola wine, which would not even require any winemakers, because the real aim is to free up the Mediterranean's winelands, especially those 250 000 hectares around Languedoc-Roussillon, two and a half billion square metres of land, where they will grub up the vineyards to plant houses, a market worth a thousand billion euro. The COM in wine would eventually become a COM in property.
Here I am thus the Member for the winemaking Indians. I do not wish to take your scalp, Commissioner; All I want is for winemakers, who have been making people happy for over 2 000 years, to be left alone.
(DE) Mr President, Commissioner, ladies and gentlemen, let me begin by thanking our rapporteur for doing everything that was humanly possible to arrive at this compromise. Ever since the Commission first presented a document on the reform of the common organisation of the market in wine and again in today's discussion, we have seen that wine is one of the most sensitive of agricultural products; it is one of the most sophisticated but also stirs the emotions like few other products. I believe the European Parliament, especially the Committee on Agriculture and Rural Development, has managed to assemble and present a compromise package that reflects a wise choice of approach, ensuring, for example, that the traditional oenological methods used in the Member States are clearly explained on the basis of differences in European viniculture and - something I consider very important - that quality wines are set apart from table wines. It is imperative that designations of origin should remain in place. They are beneficial to wine producers, but most of all they benefit consumers.
Preservation of the enrichment limits bolsters traditional wine production in Europe. The diverse climatic, geographical and structural conditions in which wine grapes are grown in Europe have to be taken into consideration. As an Austrian, I know how necessary certain measures are, but I am opposed to compulsory grubbing-up, because there is a need to observe consumer wine choices very closely and identify where there are prospects of further increasing consumption. Savings we achieve through these reforms - and I am also anxious to make savings - must remain in the first pillar and continue to support viniculture and wine producers in some way or other.
Let me conclude by saying that I believe the Committee on Agriculture and Rural Development has managed to present a coherent and prudent package, and I hope that tomorrow's parliamentary vote will send a clear signal to the Council and the Commission that we want viniculture to have a future in Europe, too.
(ES) Mr President, I first wish to congratulate the EP rapporteur, Mr Castiglione, for his splendid work. The virtue of his report lies in that it includes many of the concerns expressed not only by ourselves as Members of the European Parliament, but also by the European wine industry.
Commissioner, there have been certain changes since you submitted this proposal for a new wine COM. Some certain aspects have changed very little, while others have changed considerably, but I feel that many of the changes have been positive. For example, grubbing-up is no longer the main focus of the reform, and I was pleased to hear you say earlier that the Commission is now working with a time frame of three years, as Parliament is requesting, and not five years as you had suggested.
This is a reform of a COM that is so important for European agriculture, as has been said from the outset, has some extremely positive aspects, and I thank you for that. For example, the regulations have been simplified and made more flexible, and that will help to make us more competitive. This point has already been made by Mrs Herranz in relation to the promotion of European wines within and outside Europe.
A large number of amendments have been tabled to your proposal to eliminate current market arrangements and replace them with a menu for national envelopes. It is obvious that market measures have already helped to maintain income for farmers and economic activity in rural areas, and continue to do so. Thus, without jeopardising Mr Castiglione's compromise, I wish to table a new amendment to secure direct aid for diversification, aid which the Member States could include in their national allocations to help farmers in the transition to the new COM. The duration of this and the methods employed would be drawn up by the management committee.
Commissioner, I feel that for stakeholders used to working with this COM, with back-up from the current market measures, this is the way to help them through the transition to diversification and guide them into the new COM which - I hope - the House will adopt tomorrow.
(FR) Commissioner, I hope you can hear the message from the Committee on Agriculture and Rural Development, which has made significant amendments to your reform proposal. I support the refusal to allow the automatic liberalisation of planting rights in 2014, particularly for wines protected by designations of origin and geographical indications. For other wines, the decision to liberalise planting rights ought to be taken only after the effects of the COM reform have been gauged.
As far as chaptalisation is concerned, I feel that we should not waste our energy on this issue. What matters is maintaining the oenological practices that give European wines their quality and identity.
I would particularly like to mention table wines. The Commission's proposal offers the possibility of referring to a specific place of origin: for example, wine from the coasts of Provence, wine from Andalusia, wine from Tuscany, etc. This will certainly confuse consumers and lead to unfair competition between quality designations of origin, which comply with strict specifications, and table wines, which have much freer production criteria. Let us therefore retain the current legislation, since the only reference ought to be the country in which the wine is produced: Spanish wine, Italian wine, French wine, etc.
As to the issue of the information to be provided on the label, I feel that it is important to mention the type of bottler: whether it is an independent winemaker, a group of producers, or some other format. The winemaking profession as practised in France has an extremely positive image, which is not necessarily the case for wines produced in other parts of the world. Therefore, I feel that it is important to provide some information in this respect.
Finally, I wish to congratulate our rapporteur, who has largely managed to unite the Members on a compromise text amid a debate which often aroused great passions, sending out a clear message so that the EU remains the world's leading wine producer, guarantees a future for over one and a half million wine companies, and retains its ranking as leading exporter.
(ES) Mr President, Commissioner, I wish to focus on planting rights since, as we are all aware, the reform intends to liberalise the market by 2013 by eliminating planting rights and freezing funds, with no real alternative for 2.4 million vine growers in Europe. This would take out small and medium winemaking facilities at one fell swoop, and once again leave a market so culturally ours in the hands of half a dozen or so multinationals.
I consider this to be unacceptable. Does the Commission fail to realise that the staunchest defenders of planting rights are the designations of origin - Rioja, in my case, for example - and that it is they who produce, sell and export the most wine and the best quality wine? I am from Navarra, where liberalisation has already been implemented: planting rights are worthless, but while in Navarra a kilo of grapes sells at 15 cent, the same kilo of grapes is worth more than 1 euro barely 10 kilometres away in La Rioja.
While La Rioja sells all it has, in Navarra we have to resort to crisis distillation. Therefore, it cannot be denied that the gradual elimination of protectionism is a good thing, but it should not become a dogma. The Commission has not submitted a single serious report to show that liberalisation, elimination of these rights, in 2013 or whenever, will benefit the wine market.
(EL) Mr President, the Commission's proposal aims to reduce funding and concentrate this sector in the large cartels. We know very well what the result will be: we have seen it with other crops. When thousands of hectares are grubbed up, thousands of small and medium-sized vine-growers will be wiped out, and areas - particularly those which are mountainous or less-favoured - will be deserted and depopulated, with an impact on biodiversity. The repercussions will be dramatic: unemployment and environmental problems will increase. Imports will increase, including wines of dubious quality, at the expense of public health.
We reject the Commission's proposal, and also the report by the Committee on Agriculture, because it introduces measures which are even worse: it allows the addition of sugars with a view to increasing the alcoholic strength with foreign matter, when we could achieve the same result with must. It also accepts the use of the term 'wine' for products which are not made from grapes, thus downgrading the quality of European wine, which is the world leader in exports.
This insidious, retrograde policy is detrimental to European wines and small and medium-sized vine-growers, and strengthens big business. These proposals should therefore be rejected and condemned.
(BG) Mme Commissioner, You repeatedly pointed out in your speech that our wine market needed reform. Please explain, Mme Commissioner, which your wine market is because the Commission's proposal you are putting forward does not mean protection of the market in Bulgaria. For the proposal of the Commission contains flagrant discrimination, a double yard-stick against the Eastern European countries, where the conditions for the production of wine are less favourable.
When it joined the European Union, my country expected a free market and economic growth but what it received in exchange was only high prices, high inflation rates and regulation what my people had not seen even in the times of socialism and planned economy. Thank you.
(EL) Madam President, I congratulate the rapporteur, Mr Castiglione, on his report. A great deal has already been said about the reform of the wine market and, although I have always been a supporter of the view that Community wines have to retain their quality, tradition and authenticity if they are to make progress and gain a competitive position, I nevertheless recognise that the advantage that southern Europe enjoys in terms of sunshine should not stand in the way of production in the north.
I am sure that everyone here in this Chamber wants a balanced decision. I therefore believe that since the Council is gearing itself towards allowing the addition of sugar, it is right that it should make provision for maintaining the status quo, i.e. support for musts to enrich wines, so that the substantial difference in price between sugar and musts does not come as a serious blow to producers who traditionally use concentrated musts to increase alcoholic strength, especially as we are talking about an authentic wine product.
Lastly, I would like to add that the measure of grubbing up vines may be regarded as a way of limiting Community production, but we must take account of small island areas, where the Member State must be able to limit grubbing-up for social, economic and, above all, environmental reasons. Besides, those vineyards are not the ones responsible for Community overproduction; on the contrary, in most cases they produce wines of excellent quality.
I shall conclude by saying that European wine is the best in the world. It is wine with tradition behind it. Wine originated here! We must therefore maintain quality and the tradition and also adopt a more aggressive policy: we should advertise because it is only here in Europe that consumption of alcohol is increasing among young people - an extremely unwelcome fact - while their consumption of wine is decreasing, and this shows that there is a lack of information.
(IT) Madam President, Commissioner, ladies and gentlemen, this reform undoubtedly rewrites the fundamentals of the wine sector to make it competitive on world markets. Through the Castiglione report we have emphasised the fact that the competitive strength of European wine, and what has enabled it to overcome competition from the New World, is its quality.
Furthermore, it is for the sake of quality that we have improved the Commission's proposal on certain points, such as on grubbing-up with reference to the time frame and the ecological constraints, and on the liberalisation of planting rights with the provisos recalled during this debate. We have supported the idea that there should be more careful checks to ensure that the approval of oenological practices is not made too easy, and we have come out in favour of increasing Community cofinancing for promotion campaigns.
Nevertheless, our support for quality cannot be reconciled with the practice of sugaring. We do understand, ladies and gentlemen, that this practice is favoured in some countries on economic grounds, but in that case we call for the same standard, the same scheme on aid for must as under the previous legislation. Above all, we believe that it is essential, for the sake of transparent and accurate information to consumers, that where sucrose is used this must be indicated on the label.
Ladies and gentlemen, and here I am addressing some of you in particular, it is a matter of respecting the principle of traceability, which we in this House have fought to uphold in a bid to protect consumers.
Quality and health: as far as I am concerned, sugar makes me ill, so let us remember that the two go hand in hand.
(SV) Wine is a drink with an age-old tradition, a drink which belongs to European culture. In vino veritas, the ancient Romans used to say. But wine is also an alcoholic beverage which is damaging to public health, in particular if it is consumed in copious quantities. Winegrowing is an important industry in many of the EU's Member States and gives jobs and vitality to rural districts. I think of wine as a product which, to a large extent, should be able sell itself if it is of good quality. Hence the report's proposals for substantial and increased support for its marketing are difficult to understand. It cannot be the responsibility of the European taxpayer to support the costs of Europe's winegrowers so that they can sell products which could not compete in free market conditions.
On the one hand, the EU talks about moderate drinking; on the other hand, it wants to sell more wine. The two things do not go together. Of course, the EU's wine market needs to be reformed, but let us do it sensibly. Wine markets vary and, by tradition, function in different ways, and the desires and demands of the public in the EU also vary.
(EL) Madam President, Commissioner, two proposed measures that stand out are those of grubbing up the vines and adding sugar to wine.
The first is a counterproductive and environmentally unfriendly procedure essentially entailing the forced exodus from their jobs of thousands of small and medium-sized growers who, instead of receiving assistance to stay in their jobs, are being sent away to form a cheap workforce.
As for the addition of sugar, our rejection is based on the fact that a permitted increase to 4.5% vol. and the use of the term 'wine' for drinks which are not made from grapes will downgrade the quality and special characteristics of wine. Furthermore, the so-called 'simplification of labelling' will contribute further to the downgrading of quality because it will not include the obligation to indicate the area where the wine was produced.
Here I would like to point out that rightly or wrongly, for example in my country in the past, mass grubbing-up operations were carried out, for which, however, no financial assistance measures are now included at European level. With a clear conscience we shall vote against the proposal, and shall support the minority proposal which addresses the social and economic concerns of the producers in my country, Cyprus, and those of other European producers.
Now should be the time to assist the producers, instead of sending them into a spiral of unemployment and reduced income.
Madam President, I come from a constituency in Scotland which does not produce wine. Indeed, climate change will have to change things considerably before we can produce any wine in Scotland! However, we do produce some very good whisky, which I would recommend.
I am speaking on behalf of my colleague, Mr Parish, who has to attend a meeting with Mr Michel Barnier in Paris, and on behalf of the UK wine sector, which Members know is very small - it represents 0.01% of the whole of EU wine production - but which seeks no subsidy or financial assistance from Europe at all. However, unless there is an increase in the de minimis level of production to 50 000 hl, the UK would have to impose a planting ban up until 2014. In a tiny sector like this, where there is some need for expansion, it would be deeply unfair if we were to do that. Even if the UK sector expanded fourfold by the end of the planting rights system, which is highly unlikely, it would still only represent 0.05% of total EU production, which is one 2000th of entire EU wine production.
I therefore hope that Members will be sympathetic to Mr Parish's amendments. I am not trying in any way to undermine the compromise. Mr Castiglione has done a wonderful job - we had 795 amendments - and, by seeking a compromise, has got the amendments down to manageable levels. I do not want to do anything to upset that, but I hope there will be sympathy for the UK position.
(FR) Madam President, I first wish to congratulate our rapporteur, Mr Castiglione, for bringing about a considerable shift in the Commission's positions. We are certainly faced with a paradox here: on the one hand, there has never been so much wine drunk all over the world, and on the other, although in 10-15 years we will be witnessing record progress in wine consumption worldwide, we are told that Europe is overproducing. Thus I have the feeling that, rather than overproduction, what we have here is a sales problem, mainly down to marketing, and that is why I do not want the reform proposed to us today to be tempted to lower the sector's standards even slightly in order to fall into line with the new wine-producing countries.
We must remember what has happened to European industry. Today Europe's leading industrial producer is Germany. Germany has stayed at the top of the class, it has refused to cut down on production and today it is the world's leading exporter, even with the arrival of China and India on the international stage.
We cannot cut back on the quality of our vineyards and their brand image. We must not, therefore, give in to a crude industrialisation of the wine industry, which in the future would supply us with Heineken wine, Danone wine, Coca-Cola wine and Pepsi-Cola wine. I do feel, however, that the Commission is tempted to get rid of the smallest and favour the biggest. That would result in us losing our soul!
I am thus asking you, Commissioner, to ensure that all of the elements that contribute to the quality of wine and can improve that quality - reducing yields, marketing support, careful protection of geographical indications and designations of origin - are preserved, not only within the EU, but also outside it, when it comes to major multilateral negotiations. I feel this is extremely important: otherwise we will be losing what is undoubtedly one of the most important elements of our agricultural industry, and our European civilisation: wine is a product of culture and civilisation. This is why we cannot give in to the mirages of the market and industrialisation.
(DE) Madam President, politics is the art of the possible. That maxim also applies to this latest reform of the common organisation of the market in wine. It must be said, however, that the Commission's assumption in 2006 was unmarketable wine surpluses in the EU, which have not materialised, and that its legislative proposal largely disregarded the opinion delivered by Parliament in February.
As was the case back in 1999, we have managed, by dint of tenacity and resourcefulness and in close cooperation with the trade, particularly in the cross-party working group on wine, to work out a compromise with which the wine trade in both southern and northern Europe should be able to live, provided that growers produce good wines and vintners are able to market them effectively inside and outside the EU. It is our intention to create the requisite set of instruments and make the regions responsible for using them within an appropriate financial framework.
In the irksome dispute about winemaking processes that was unnecessarily fuelled by the Commission, we once again reached an agreement, very largely on the basis of the 1999 compromise, even though the Commissioner is still not happy with that. Common sense and awareness that sales problems in the South will not be solved by making it impossible to produce marketable wine in the North have won the day, and I hope they will also secure a large majority here.
The devil, as always, is in the detail. I respect the compromise, for which the rapporteur himself had to make concessions too, and all credit to him for that. For this reason I do not intend to table any new amendments, although I shall not refrain from expressing my opinion when it comes to the vote on disastrous specific proposals that have nothing to do with the compromise.
It is utterly counterproductive, for instance, to insist that wine labels bear an indication of the origin of EU grape must which is used to enrich the wine if the aim is to encourage that form of enrichment. The important thing is that the reforms help to guarantee sufficient production potential in terms of quantity and quality to maintain our global market lead and to ensure that we in the EU and elsewhere drink far more wine for the sake of our health!
(Applause)
(PL) Madam President, I should like to begin by thanking the rapporteur. In addition, I would also like to express my gratitude to all members of the Committee on Agriculture for the hard work they have put into achieving consensus on such an essential but also very complicated issue as reform of the market in wine.
I think we all agree that changes in the sector are needed in response to the processes of globalisation and trade liberalisation. We do not always agree, however, on how to bring about such changes. There is therefore all the more reason for us to deem the agreement reached on key issues for wine producers a joint success. The agreement takes account of the needs and conditions of the various regions of the Community, which differ in terms of natural environment and climate. Wine production methods therefore differ accordingly.
In particular, I wish to highlight the amendment enabling Member States to use the term wine to refer to wines other than grape wines. In certain parts of Europe the fruit wine tradition dates as far back as the 12th century. This is all part of our common cultural heritage. Consequently, it is important not to introduce any potentially confusing changes to the labelling of fruit wines. Wines produced using fruits such as apples and currants are marketed under the designation of fruit wine or wine named after the fruit in question. These wines established themselves on the European market many years ago, and I am glad that the provision regarding fruit wine has been retained.
(HU) Thank you very much. I would like to raise three issues, since the wine sector is too far-reaching for me to cover all the issues. The first issue is that of grubbing aids, the second is that of restructuring aid for upgrading vineyards, and the third is that of the compulsory distillation of by-products.
I agree with the bases for the reform. The current rules for the wine sector are unsustainable. Aid for distillation must be stopped because it is wasteful. Instead, surpluses are created, and in order to stop this we must grub a significant proportion of vineyards. We have been OK up to now. The trouble starts here, since this can only be done properly if we grub the vineyards and concentrate grubbing aid on the regions that produced the surplus. This is not happening. In fact, what is happening is that the Member States and regions that do not produce a surplus will have to bear an unfairly large burden under this reform. This is particularly unacceptable for the new Member States since, before the accession, when we were still outside the EU, we did not receive any distillation aid, nor did we produce any surplus. Since then, approximately 10% of our vineyards in Hungary have been grubbed. This is not taken into consideration by the reform, which moreover is taking place now, when not only do we not produce a surplus but we have become a net importer. This reform burdens most of all the countries that had balanced wine production, and indeed we produced more or less as much wine as was consumed.
The second issue I would like to raise is that of aid for upgrading vineyards. It is particularly unacceptable that this form of this aid is falling in Hungary. Madam Commissioner should not be afraid that she is opening Pandora's box! It is much better to have a debate than to make an unfair decision. The Parliament's decision will offer an appropriate solution, and it will recommend that upgrade aid should not be less in any Member State than it was in 2007-2008, and this would be a good solution.
I also support the repeal of the rules relating to the compulsory distillation of by-products, because it is a wasteful, superfluous measure and it is not sustainable from the perspective of environmental protection. Thank you very much.
(HU) Ladies and gentlemen, I agree that wine regulation up to now has been bad, and at the same time it is very questionable whether this wine reform will be good. There are countless questions, because it is obvious that this reform is essential but will be to the detriment of the poorest wine-producing regions. The distribution of the national envelopes system - which the Commissioner spoke about - is extremely harmful to the new Member States. This wine reform is discriminatory and rewards those who have up to now produced poor quality wine for distillation because they receive their money all the same.
Parliament has moved in the right direction, and the final compromise could be that two thirds are the area and quantity and one third is the historical reference. It will be very useful to still have the opportunity for increasing the alcohol content for sugaring. Marketing is an extremely important factor, but this must be ensured within the Union too. I completely agree with the repeal of distillation, and this is the most positive element of the reform, but I reiterate that this money will be received by those who have produced for distillation up to now. The concept of grubbing aid is flawed, since it is very attractive for the poorest Member States. We in the new Member States will also have to grub grapes that produce good quality. Thank you for your attention.
(PL) Madam President, the main aim of this reform should be to achieve sustainability and improved competitiveness for the Union's wine sector. It is also important to strengthen the position of renowned European wines that boast centuries-old traditions so that they do not lose out to wines from the so-called New World. The budget allocated to that market should be used more wisely. We should not promote distillation. Instead, we ought to promote European wines in order to recover lost markets and win new ones.
I should like to mention three important issues. Firstly, as regards the option to add sugar, the status quo must be maintained. Secondly, the status quo must also be maintained as far as fruit wines are concerned. This means that it should remain possible to use the term wine to designate fruit wines. Thirdly, the de minimis level should be increased to 50 000 hectolitres, for example. This would stimulate production and contribute to the development of local winemaking in countries that do not produce large quantities of wine. The change would not have any impact on the Community market in wine.
(DE) Madam President, Commissioner, as we have heard today, the tradition of viniculture goes back hundreds of years. For decades we have been trying to improve the quality of our wines, and those efforts have been extremely successful, which I, as an Austrian, can say of my own country's efforts too, particularly those of my home province of Burgenland.
Part of this success, however, has been down to the use of sucrose as required. Having to top up the sugar content of wine with must concentrate from other regions would mean influencing and even altering the character of our region's wines. We certainly cannot consent to that, nor would it make any sense to our growers, who have been nurturing high quality standards for many years.
It is unthinkable that sucrose as an additive should be abolished and replaced with must concentrate to compensate for the abandonment of the very costly practice of crisis distillation. For this reason, I believe we should support the old compromise package, which will enable us, among other things, to preserve regional winemaking cultures and traditions.
- (CS) Mr President, Commissioner, there is no doubt that new rules of play are needed in the wine-making sector. European viticulture is the last part of our agricultural policy that is still not reformed and still works on the principle of 'the higher the yield, the more money from Brussels'. This often leads to wine producers paying more attention to quantity rather than quality, which has not escaped our European customers. They are increasingly choosing wines from California, Chile or South Africa in preference to our Moravian, Czech, French or Italian wines. We should support quality and competitiveness. However, this must not involve discriminating against certain Member States while favouring others. If we really want to agree on a reform of the wine sector, it cannot include the proposed ban on the use of beet sugar for wine enrichment.
Each of our countries has different climatic conditions and different traditions. The geographic environment of the countries situated in the more northerly parts of Europe is vastly different from that of the southern ones. Our colder climate often makes it necessary to enrich our wines with sugar. In my country sugar has been used for wine enrichment for over 200 years; it is a traditional method. The European Commission suggests banning sugar enrichment and substituting it with wine must concentrate instead. Concentrated wine must, if not subsidised, costs at least twice the price of sugar, besides which it is only produced by a few countries. If we were to use wine must concentrate or rectified must concentrate to enrich our wines, we would have to import it from other countries, which would contravene one of the basic principles of European viticulture, and that is defining the origin of the wine by the origin of the grapes. Apart from that it would raise the price of the wine and consequently make it less competitive on the market. That, in my opinion, would be discrimination. While the Commission objects to the sweetening of wines, nobody seems to be concerned about their souring, that is about the addition of tartaric acid, mainly in the southern European countries. I would like to raise a glass of honest wine to an honest reform without discrimination and favouritism.
I fear that wine ought to be made from grapes!
(HU) Thank you for the floor, Madam President. Commissioner, ladies and gentlemen, the aim of reforming the wine market is to encourage the production of acceptable, good-quality wines. We welcome the fact that the recommendation will continue to make it possible to increase the alcohol content with sugar in those areas where it qualifies as a traditional method. There are good wines in the new Member States, including Hungary, and we do not usually produce a surplus. If a wine is of good quality, it does not matter whether or not it was produced by adding sugar.
However, modernisation and restructuring are necessary to make wines more marketable. The role of marketing and the provision of a larger national budgetary framework are particularly important in the interests of making investments to promote the change in structure, especially in the new Member States. It is for precisely this reason that we cannot accept the recommendation that historically based distribution should have a prominent role in the shaping of the national envelopes, which would lead to discrimination and mainly benefit the countries responsible for over-production. Thank you for your kind attention.
(SK) The European Union is a wine producer of global importance. By producing high quality wines it has secured a dominant position on the world market. However, as a result of globalisation, European wine production is facing the threat of cheap wine imports from the US, South America, South Africa, Australia and New Zealand.
Cheaper wines from third countries may bring joy to European consumers, but they are a headache for European producers. Due to their higher production costs, European wine producers will struggle in a fully open market and that is why we need to reform our wine sector.
EUR 1.3 billion is allocated to the wine sector in the EU budget. We must use that money to take positive steps towards increasing the quality and attractiveness of our wines as well as for research and development of this sector.
Wine-growing in Slovakia has a long history and it has always been, and still is today, a difficult business. As wine merchants put pressure on producers to lower their prices, they in turn cannot afford to pay the growers adequate prices for their grapes. There is a legitimate fear that in their struggle for survival the wine growers will be lured by subsidies into destroying their vineyards. The danger is that vineyards will be destroyed in areas where no surplus wine is being produced.
To try and limit the grubbing-up to the South of Europe, where there are surpluses and they are being dealt with by subsidised crisis distillation, would be politically unfeasible, as would simply banning sugaring in the north of Europe. In Slovakia, as in Germany and also in Austria, there is a very long tradition of wine enrichment with sugar.
I would like to express my appreciation to the rapporteur, Mr Castiglione, who has taken such a balanced approach to a topic as emotive as wine. He has managed to negotiate a viable compromise, which takes into account all the different aspects of the wine sector. Above all he endeavours to reconcile the interests of all the producers, North and South. Only a good reform of the wine sector can help preserve the best wine-making traditions in the EU, strengthen social structures, and enhance the quality and attractiveness of our countryside, while protecting the environment. I am sure visitors to all the various wine-growing regions of Europe will appreciate and enjoy sampling the characteristic wines produced from locally-grown grapes.
(FR) Madam President, Commissioner, yes, a reform of the COM in wine is desirable, but are the means put forward by the Commission the most suitable? From the Brussels viewpoint, we can understand the mathematical equation between a decrease in production and a decrease in the number of producers, but from the viewpoint of south-west France, the plains of Italy, the Spanish or Portuguese coasts, Commissioner, I can assure you that it is not the same thing, and this is an issue which should not be observed through the prism of the economist's spectacles. Winemaking means men and women who live off the fruit of their labours. Vines are their livelihood, and we cannot push them towards the exit door without concerning ourselves as to what they will do for a living. Moreover, what is the logic in grubbing-up, on the one hand, and on the other suggesting the total liberalisation of planting rights as of 2013?
My second question is as follows: why eliminate this regulatory tool when we have no assurances as to how the market will evolve? If we really want to fight overproduction, I suggest we order illegal plantings to be grubbed up first. For you know as well as I do that there are quite a few of these in Europe.
The report also makes provision for a greater variety of measures accessible through the national support programmes. This is a good thing, because the Commission's proposal on this point is extremely restrictive. I therefore regret the insufficiency of the section dealing with crisis prevention. We know how liable wine production is to yearly variations depending on weather conditions, and crisis prevention measures will only help to mitigate the fluctuations.
I wish to conclude by saying that I understand the rapporteur's caution on enrichment, which is a sensitive issue, but it is regrettable that authorisation has not been proposed to combine additive and subtractive enrichment methods, which would allow producers to reduce their use of sucrose.
As for the rest of the report, the general approach appears to be going in the right direction, and I will support the rapporteur's excellent work.
Member of the Commission. - Madam President, I can hear that you, as well as the rest of the Members of the European Parliament, take a huge interest in the future of the European wine sector. I do not have enough time at this stage to go into details, and we have already had in-depth discussions in the Committee on Agriculture and Rural Development, so I am just going to leave you with quite a simple message with regard to the future of our wine reform.
It is time to do a deal. I am quite sure that a reform will make a huge difference for our wine sector and it is time to do a deal because, as rightly mentioned here today, we see an increase in imports, we see an increase in production, but we see a reduction in domestic consumption. It is time to do a deal because we can spend the budget of the wine sector in a much more intelligent way or in a better way than we do today, in ways which will strengthen the sector and also make much more sense to the public and to the taxpayers.
I think that a deal is within our grasp but, of course, I say as well that it must be the right deal. We live in the real world, and I have shown considerable flexibility over many of my original proposals, but I will not allow the proposal to be watered down so far that the end product loses all its taste and all its value. The compromise that we find must give us a reform worthy of the name and it must give us a real chance of achieving the goals that we have set for ourselves.
We can strengthen the competitiveness of our wine sector, we can achieve a better balance between supply and demand and we can make a big improvement in the rules on labelling and many other issues. We can do all this in such a way that wine production remains a jewel in the crown of European agriculture, as very rightly said by Ms Herranz García today.
It is not the time to make excuses for inaction and watch emerging opportunities just slip through our fingers. Now is the time to set our wine sector firmly on the road towards new successes. I know that I can rely on decision-makers who have the sector's best interests at heart to do the right thing, and I know that I can count on the cooperation of the European Parliament. I would like to thank you and, again, Mr Castiglione for this very difficult task of bringing together all the different opinions within the European Parliament.
Thank you, Commissioner. I have allowed myself to make the odd remark today because we are not short of time. You hit the nail on the head: when I was small I almost died from breathing in the vapours emitted by grapes being trampled underfoot in a vat, so there is a close link between life and death.
The debate is closed.
The vote will take place on Wednesday at 11 a.m.
Written statements (Rule 142)
in writing. - (IT) Italy and the Italian Members of this House have always defended the European project, in the interests of social rights, consumer protection and our citizens' quality of life. The European agricultural policy came about in order to support our farmers and enhance the quality of European produce, so as to strengthen the EU's position in the world marketplace.
Today, however, with the vote on the reform of the wine market, we have taken several steps backwards in this sector, especially in the Mediterranean countries and regions to which Europe owes the fame and success painstakingly acquired by European wines worldwide. Backing sucrose enrichment, without even demanding that it be indicated on the label so as to inform consumers, preferring grubbing-up to land rehabilitation, permitting the circulation of planting rights throughout the EU: all of these are practices which, as Europeans and especially as Italians, we find unacceptable in that they will damage the quality and image of one of the products which best represent the quality of European agriculture around the world. I hope that my colleagues in the Council will make a better fist of defending the future of our wine and of all our wine-growers.
in writing. - (FR) The European Commission certainly finds it hard to abandon the stereotypical approaches it applies to all sectors indiscriminately. Wine cannot be treated like spare parts for cars or some other industrially manufactured product. It is a product that shapes regions, cultures and ways of life.
As far as the COM reform is concerned, if it is necessary it must preserve European winemaking, not get rid of it or disfigure it. It must support the adaptation of wine producers - particularly the subsequent restructuring of sectors - and give them the means to reconquer the internal market. Nor should planting right restrictions be lifted. They provide a guarantee for control of production and continued quality. In relation to crisis management tools, if the EP improves the situation with respect to the Commission's initial proposal, I can only regret that crisis distillation - which, if compulsory, would not create the excesses we are seeing now - is no longer an option among the possible instruments for handling temporary crises.